DETAILED ACTION

	This is a non-final action in response to the RCE and claims filed 12/22/21.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12, 15-16, 20-24, 30, 35, 37, 39, 41-51, and 55, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horie (JP 10-129107) (See NPL for English Translation).
In respect to claims 10, 15-16, 24, 30, 39, 44-45, and 50, Horie discloses a multi-layer film comprising: providing a security element, specifically a relief hologram “embossed hologram” 8, on an image receiving layer “base layer 4 and applying a heat protection layer 5 directly over and in contact with the security element (Pg. 17, See Highlight; Figs. 5-6); the heat resistant coating may be acrylic “PMMA”  which is a semi-crystalline polymer with a Tg ~90-110 C (See NPL, Final Action 09/28/21).  The mutli-layer film is “suitable for use in a blister pack”, simply by virtue of its adhesive i.e. the receiving substrate 2 (Fig. 5) may be any suitable substrate e.g. a blister pack.
	In respect to claims 11-12 and 20, Horie discloses a release layer (friction reducing coating/”primer”) 7 on top of the protection heat layer 5 (Fig. 6).
	In respect to claims 21-23, Horie discloses a multi-layer film capable of the intended uses.
	In respect to claims 35, 41, 46, and 55, Horie discloses that the hologram layer 8 comprises “a hologram forming layer 10 and a transparent thin film layer 9 are provided. The hologram forming layer 10 is preferably made of a resin having good embossing properties..”, thus one of ordinary skill understands the hologram forming layer to have an uneven surface topography, and that the “thin film layer” is extensively thin, as is known in the art to allow transparency and reflection.  Thus, thin film layer will conform to the hologram forming layer resulting in an uneven topography which the protection layer conforms to.
	In respect to claims 37, 42-43, 47, and 48, Horie discloses that the security layer which forms the hologram may be made of a variety of materials to form the hologram forming layer 10, including PC, which may have a Tg of ~145 C (See Fig. 2, NPL, Final Action 09/28/21).	In respect to claims 49 and 51, Horie discloses that the security layer may have a thickness of 1.0 µm, with the hologram forming layer being 1.0 µm and one of ordain skill understanding that a thin film reflective layer is usually in the nanometers of vaporized metal, and thus effectively still 1.0 µm total.  The heat protection layer 5 may be 1.5 µm (See NPL).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 53, and 54, are rejected under 35 U.S.C. 103 as being unpatentable over Horie (JP 10-129107) (See NPL for English Translation).
Horie discloses an embossed hologram, and also that it has a reflection layer 9, but does not explicitly disclose that the reflection layer 9 is metal, however, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  Metal is used extensively as the reflection layer in holograms, and thus selection of a known metal (e.g. aluminum) would be obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments

Applicant's arguments in respect to the restriction via original presentation of claims 18-19 and 52 have been fully considered but they are not persuasive.
The application correctly notes that claim 30 recites that the heat protection layer is optional, however this was rejected under 35 USC 112(b) as being indefinite.  The term “optionally” was removed in the subsequent claim set.   Furthermore, even if claim 30 recites to alternative constructions, only one of the constructions (with the existence and details of the heat protection layer) were searched i.e. the dependent claims limited the search to the invention with the heat protection layer, and no dependents required a search without a heat protection layer.  If original presented with two differing searches, a restriction would have been made. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637